His Honor
JOHN ST. PAUL,
rendered the opinion and decree of the ’Court as follows:
This is a petitory action, and since plaintiff must recover on the strength of his own title and not on the weakness of Ms adversary’s, we shall not concern ourselves with the defects if any in the latter.
Defendants are in-possession of and plaintiff seeks to recover, the rear portion (about 50 feet) of a portion of ground which plaintiff purchased from John E. Garrison under the following description, to:wit:
“A portion of ground * * * in the square bounded by Napoleon, Solomon, St. Louis and Toulouse Streets * .* * (which) said lot commences at a point 150 feet from the corner of Solomon Street and ends/ at a point 150 feet from the corner of Napoleon Street, and measures 19 feet more or less front on Toulouse Street by about 150 feet déep between parallel lines; being the surplus of ground remaining of the one-half square acquired from A. J. Forstall, after deduction of the various lots sold to- J. H. Wilson and others. ’ ’
From the foregoing recitals of plaintiff’s deed it appears that his author, Garrison, had already sold 150 feet front on Toulouse Street commencing at the corner of Napoleon Street, and 150 feet front on the samé Toulouse Street commencing at the corner of Solomon Street. So that the question is whether there was any surplus left after those sales.
*209( Now, according to Ms deed from Forstall, Garrison’s, purchase is described as a half square of ground measuring “300 feet” on Toulouse Street; and it is a fact that tjie exact measurement of the whole front on Toulouse Street, from Napoleon to Solomon Street, is just 319 feet, 8 inches, and 6 lines in English or (so-called) American Measure; being the exact equivalent of 300 feet in French Measure. So that it is clear that the reference in Garrison’s deed of purchase was to French Measure,
i And when Garrison sold to Wilson the. land conveyed was described as being one-quarter of a square of ground measuring “150 feet” on Toulouse Street.
But the recitals of a deed must be reconciled if possible; and it is possible to reconcile the recitals of tMs deed by taking the dimensions as g'Aen in French Measure.
In doing so not the least violence is done to the words of the instrument or to the evident intention of the parties for it is obvious that Garrison intended to sell to Wilson one-half-of what he had acquired from Forstall, and did so- by a- description which called with -absolute certainty, for one-half the quantity, and indicated with reasonable certainly that the land conveyed was to measure half of the original frontage on Toulouse Street.
So-much for the intention of the parties, as to the words of the deed, it is well known that custom hás long sanctioned in this community the use of either English or F-reneh- linear measure; if the former predominates in the-be wer-surveys, the latter also predominates in all the hrore ancient ones. ’ Indeed if there can be any question as to the legal status of the French Measure, it might readily be shown that it was established by the original Settlers in this community and has never been abolished by law.
' The conveyance by Garrison to Wilson was clearly intended as French Measure, and the 150 feet in depth and *210front on Toulouse Street ran' from Napoleon Street to the very middle line of the square.
■ On the other side Garrison sold by reference to a plan which indicates with absolute certainty that the depth of 150 feet given by him to the lots facing on Solomon Street was in French Measure running to the very middle line of the square:
So that Garrison having previously sold the whole 300 feet (French Measure) on Toulouse Street had no surplus left which he. could sell or plaintiff: could acquire from him.
The judgment appealed from is correct.
Affirmed.